LACOMBE, Circuit Judge.
The Board of General Appraisers state that when the tariff act of 1897 was passed the fruit juice which was being imported was the juice as it was expressed from the fruit— a thin, watery liquid of not much strength. In some instances such liquid was combined with alcohol as a preservative. The present article differs from the old fruit juice solely by having some of the water removed by evaporation — a process which, of course, increases the strength of the residuum. Nothing else is done to it. It has not even received any alcoholic admixture. We should be inclined to hold that, although more concentrated than the fruit juice of 1897, it has not ceased to be fruit juice. But it is not necessary so to hold. Certainly it is similar to the fruit juice of 1897 in material, being nothing but the expressed juice of fruit, and in use, being applied to the same purposes, viz., flavoring confectionery, jellies, creams, etc.
Smith v. Rheinstrom (Circuit Court of Appeals, 6th Cir.) 65 Fed. 984, 13 C. C. A. 261, mainly relied upon by the government, does not apply, because the concentrated cherry juice in that case had been fortified with so much alcohol as to warrant its classification as an “alcoholic compound” under a separate paragraph of the act of 1890, then under discussion. Being there specifically enumerated, it could not be classified under the similitude clause which covers only non-enumerated articles.
Decision affirmed.